DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud et al. (WO 2016/196253; hereinafter referred to as Stroud), and further in view of Cullick et al (U.S. Patent Application Publication Number 2011/0277996; hereinafter referred to as Cullick). Stroud discloses a leak detection system comprising: a well comprising a wellbore and a wellhead; a trace gas emitter disposed within the wellbore; and a trace gas detector at the wellhead and associated methods (Please see the abstract).  Cullick discloses that some aspects of the present disclosure include monitoring fluid flow in a subterranean reservoir. In some implementations, a sealant mixture is injected into a subterranean reservoir to form a flow barrier in the subterranean reservoir. The sealant mixture includes a sealant material and a tracer. The tracer may be stored in the flow barrier, and the tracer may be displaced from the flow barrier, for example, by fluid flow in the subterranean reservoir. The displaced tracer may be detected, for example, in fluid produced into a well bore in the . 
With respect to claim 1, Stroud discloses a system (1000) for testing the integrity of a well barrier (1130), the system comprising: a well (1100) having a wellbore (1110) and a upper wellbore termination means (1120); a barrier (1130) provided in the wellbore (1110), the barrier (1130) having an upstream side (1114) below the barrier and a downstream side (1112) above the barrier; a tracer; a storage means (1200) for storing said tracer, the storage means (1200) being provided in at least one of a lower part of the barrier and below the barrier in the well; and a release mechanism for releasing the tracer from the storage means wherein a pressure differential is established across the barrier for driving tracer from the upstream side to the downstream side of the barrier; the system further comprises a detector (1300) for detecting the tracer that has leaked through the barrier and into said mud the detector being arranged above the wellbore. Stroud fails to disclose at least one of a mud circulation system and/or and a mud conditioning system comprising means for transporting, cleaning or storing mud outside said wellbore. Cullick, however discloses the use of mud circulation systems (see fluid migration systems that allow the tracer to be detected a t the surface in paragraph [0060]). Therefore, one of ordinary skill in the art at the time of the invention would be motivated to use the circulation systems of Cullick with the system of Stroud. 
With respect to claims 2-6, the location of the detector is never disclosed to have any criticality to the proper operation of the device and thus one of ordinary skill in the 
With respect to claims 7 and 8, while the specific claimed materials of the barrier are not explicitly disclosed, the material for the barrier is a mere design choice that can easily be chosen by one of ordinary skill in the art at the time of the inventions based upon the required tests for the system as the applicant has disclosed no criticality to the barrier material choice.
With respect to claims 9-12, while the specific tracer gas is not disclosed, the tracer gas is not disclosed to be critical to the operation of the device, and therefore the choice for possible tracer gas is seen as a mere design choice which would be obvious to one of ordinary skill in the art at the time of the invention as a tracer gas can be chosen based upon need for a specific test being performed. 
With respect to claim 13, the system according to claim 1, wherein the system further comprises a control unit and a data transmission means for connecting said detector to said control unit is deemed to be obvious to one of ordinary skill in the art as the controller and detector would need to be connected in order for the device to operate as intended.
With respect to claim 14, a method for testing the integrity of a barrier in a well, by means of a system as disclosed in claim 1 is deemed to be obvious to one of ordinary skill in the art since the device is deemed to be disclosed in view of the discussion of claim 1 above, then the method of operating that device is deemed as disclosed as well in view of the apparatus disclosure.  

With respect to claim 16, the method according to claim 14, wherein the method further comprises the step of tagging the barrier in the well before releasing the tracer would be obvious to one of ordinary skill in the art as tagging the tracer would help to improve detection of the tracer gas by the detector.
With respect to claim 17, the method according to claim 14, wherein the method further includes the step of releasing the tracer into a closed space below the barrier is shown in Stroud in view of figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861